DETAILED ACTION

This office action is in response to Applicant’s submission filed on 3 January 2019.

Status of Claims

Claims 1-20 are pending.
Claims 1-20 are allowed

Allowable Subject Matter


Claims 1-20 are allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.

The following is an examiner’s statement of reasons for allowance: 

Claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, 
“receiving a graph-based model in a first format, including a topology of the graph- based model in which the topology of the graph-based model is static; encoding the graph-based model from the first format into a neural network topology optimizer (NNTO) readable format such that the topology of the encoded graph-based model is configured to be altered; creating a first plurality of entities based on at least a same portion of the encoded graph-based model, each entity of the first plurality of entities including a different topological mutation to at least the same portion of the encoded graph-based model; performing a learning operation by tuning parameters of the first plurality of entities to produce an optimization score for each entity of the first plurality of entities, the optimization score based on selectable features configured to be optimized; performing a validation operation which validates each entity of the first plurality of entities using a common validation data set; determining that an improvement in validation performance for at least one entity of the first plurality of entities is within a threshold amount of improvement; selecting a solution entity of the first plurality of entities with a highest optimization score and that produced at least the threshold amount of improvement in the validation performance; and adding the selected solution entity into the graph-based model in place of the same portion”,  in combination with the remaining elements and features of the claimed invention.
Claims 11, 20 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 11, 20, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, are also allowed.
The followings are references closest to the invention claimed:
Hammond, et al., US-PGPUB NO.2017/0213156A1 [hereafter Hammond] shows neural networks for graphical topology optimization.
Liu, et. al., “Topological optimization models for communication network with multiple reliability goals”, Computers and mathematics with applications 39 (2000) 59-69 [hereafter Liu] shows topological optimization for networks.




Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128